
	

114 HR 3944 IH: Physician Assistant Higher Education Modernization Act of 2015
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3944
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Ms. Bass (for herself and Mr. Hastings) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to improve education opportunities for physician
			 assistants, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Physician Assistant Higher Education Modernization Act of 2015. 2.Increasing loan limits for physician assistants under the Federal Direct Loan Program (a)In generalSection 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e) is amended by adding at the end the following:
				
					(r)Increasing loan limits for physician assistants
 (1)Maximum annual limitsNotwithstanding section 428H(d)(2)(A), the maximum annual amount of Federal Direct Unsubsidized Stafford Loans that a graduate student in a physician assistant education program (as defined in section 799B of the Public Health Service Act (42 U.S.C. 295p)) may borrow in any academic year (as defined in section 481(a)(2)) or its equivalent shall be—
 (A)$40,000 in the first academic year of such program; (B)$40,000 in the second academic year of such program; and
 (C)$15,000 in the third academic year of such program. (2)Aggregate limits (A)In generalThe maximum aggregate amount of Federal Direct Unsubsidized Stafford Loans and Federal Direct Stafford Loans that a student described in paragraph (1) of this subsection may borrow shall be equal to the maximum aggregate amount of such loans that any graduate or professional student enrolled in a program described in subparagraph (B) may borrow.
 (B)Program describedA program described in this subparagraph is— (i)a program in a school of pharmacy, public health, allied health, or chiropractic medicine; or
 (ii)a graduate program in health administration or behavioral and mental health practice, including clinical psychology..
 (b)Effective dateThe amendment made by this section shall apply with respect to award years beginning more than 60 days after the date of enactment of this Act.
			3.Making physician assistants eligible for certain loan forgiveness
 (a)In generalSection 428K of the Higher Education Act of 1965 (20 U.S.C. 1078–11) is amended— (1)in subsection (b), by adding at the end the following:
					
 (19)Physician assistantsThe individual is a physician assistant employed full-time— (A)as a physician assistant in a clinical setting providing primary care services; or
 (B)as a member of the physician assistant faculty at a physician assistant education program (as defined in section 799B of the Public Health Service Act (42 U.S.C. 295p)).;
 (2)in subsection (g), by adding at the end the following:  (11)Physician assistantThe term physician assistant means an individual who—
 (A)graduated from a physician assistant education program (as defined in section 799B of the Public Health Service Act (42 U.S.C. 295p));
 (B)is certified as a physician assistant by the National Commission on the Certification of Physician Assistants or any successor organization; and
 (C)either— (i)holds a valid and unrestricted license to practice medicine as a physician assistant in the State in which the physician assistant practices in a clinical setting; or
 (ii)is qualified for licensure in the State where the individual is employed as a full-time physician assistant faculty member of a physician assistant education program (as defined in section 799B of the Public Health Service Act (42 U.S.C. 295p)).; and
 (3)in subsection (h), by striking fiscal year 2009 and inserting fiscal year 2017. (b)Effective dateThe amendments made by this section shall apply with respect to employment occurring on or after the date of the enactment of this Act.
			4.Grants for physician assistant programs at historically black colleges and universities and
			 predominantly black institutions
 (a)Historically black colleges and universitiesSection 723 of the Higher Education Act of 1965 (20 U.S.C. 1136a) is amended— (1)in subsection (a)(1), by inserting physician assistant studies, after allied health,;
 (2)in subsection (b)(2)(A), by inserting physician assistant studies, after allied health,; and (3)in subsection (d)—
 (A)in paragraph (4), by inserting physician assistant studies, after allied health,; (B)in paragraph (11), by striking and at the end;
 (C)by redesignating paragraph (12) as paragraph (13); and (D)by inserting after paragraph (11) the following:
						
 (12)in the case of a grant for a physician assistant education program (as defined in section 799B of the Public Health Service Act (42 U.S.C. 295p))—
 (A)creating or improving facilities for Internet or other distance education technologies, including purchase or rental of telecommunications technology equipment or services; and
 (B)collaborating with other institutions of higher education to expand postbaccalaureate degree offerings; and
								.
 (b)Predominantly black institutionsSection 724 of the Higher Education Act of 1965 (20 U.S.C. 1136b) is amended— (1)in subsection (a)(1), by inserting physician assistant studies, after allied health,;
 (2)in subsection (b)(2)(A), by inserting physician assistant studies, after allied health,; and (3)in subsection (d)—
 (A)in paragraph (4), by inserting physician assistant studies, after allied health,; (B)by redesignating paragraph (12) as paragraph (13); and
 (C)by inserting after paragraph (11) the following:  (12)in the case of a grant for a physician assistant education program (as defined in section 799B of the Public Health Service Act (42 U.S.C. 295p))—
 (A)creating or improving facilities for Internet or other distance education technologies, including purchase or rental of telecommunications technology equipment or services; and
 (B)collaborating with other institutions of higher education to expand postbaccalaureate degree offerings; and.
 (c)Extension of authorization of appropriationsSubsections (a) and (b) of section 725 of the Higher Education Act of 1965 (20 U.S.C. 1136c) are each amended by striking fiscal year 2009 and inserting fiscal year 2017.
			5.Physician assistant postbaccalaureate opportunities for Hispanic Americans
 (a)In generalSection 514 of the Higher Education Act of 1965 (20 U.S.C. 1102c) is amended by adding at the end the following:
				
 (d)Priority for physician assistant education programsThe Secretary shall give preference to an application by an eligible institution for a grant under this part that demonstrates that the grant funds awarded under this part will be used to support physician assistant education programs (as defined in section 799B of the Public Health Service Act (42 U.S.C. 295p))..
 (b)Extension of authorization of appropriationsSection 528(a)(2) of the Higher Education Act of 1965 (20 U.S.C. 1103g(a)(2)) is amended— (1)by striking $100,000,000 for fiscal year 2009 and; and
 (2)by inserting after such sums as may be necessary for the following: fiscal year 2017 and. 6.Grants to rural-serving institutions of higher education for physician assistant education programsPart Q of title VIII of the Higher Education Act of 1965 (20 U.S.C. 1161q) is amended—
 (1)in section 861(b), by striking For the purposes of this section and inserting For the purposes of this part; and (2)by inserting after section 861 the following:
				
					862.Grants to support the development and expansion of physician assistant education programs at
			 rural-serving institutions of higher education
						(a)Grants
 (1)In generalThe Secretary is authorized to award grants on a competitive basis to a rural-serving institution of higher education or a consortium of such institutions—
 (A)to increase, for students from rural areas, enrollment and graduation rates for postbaccalaureate physician assistant education programs;
 (B)to train physician assistants in rural areas through the development of new physician assistant education programs and the expansion of existing physician assistant education programs in rural areas; and
 (C)to promote economic growth and development in rural America through partnership grants to regional employers and to consortia of rural-serving institutions of higher education.
 (2)DurationA grant awarded under this section shall be awarded for a period of not longer than 3 years. (3)LimitationA rural-serving institution of higher education or a consortium of such institutions shall not receive more than one grant under this section.
							(b)Applications
 (1)In generalEach rural-serving institution of higher education or consortium of such institutions desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)PriorityIn awarding grants under this section, the Secretary shall give priority to applications that demonstrate the most potential and propose the most promising and innovative approaches for—
 (A)creating new physician assistant education programs in rural areas; (B)increasing the number of physician assistants that practice medicine in rural areas;
 (C)meeting the employment needs of regional employers of physician assistants with graduates of physician assistant education programs at rural-serving institutions of higher education; and
 (D)improving the health of Americans residing in rural areas. (c)Use of funds (1)In generalA rural-serving institution of higher education or consortium of such institutions that receives a grant under this section shall use grant funds for the establishment and expansion of physician assistant education programs in rural areas.
 (2)PartnershipA rural-serving institution of higher education or a consortium of such institutions that receives a grant under this section shall carry out the activities of the grant in partnership with—
 (A)one or more regional employers that employ physician assistants; (B)a nonprofit organization with demonstrated expertise in physician assistant education at the postbaccalaureate level; or
 (C)an organization with expertise in delivering distance education at the postbaccalaureate level that is authorized to offer courses for academic credit.
 (d)Physician assistant education programIn this section, the term physician assistant education program has the meaning given to such term in section 799B of the Public Health Service Act (42 U.S.C. 295p).
 (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2017 and each of the five succeeding fiscal years..
			7.Improving physician assistant education programs
 Title VIII of the Higher Education Act of 1965 is amended by inserting after section 898 (20 U.S.C. 1161aa–1) the following:
			
				BBPhysician assistant education enhancement
					899.Demonstration program to support physician assistant faculty preparation
						(a)Grants
 (1)In generalThe Secretary shall provide grants to not more than 10 institutions of higher education to develop, expand, and support graduate-level programs to prepare certified physician assistants to become physician assistant faculty members in accredited graduate-level physician assistant education programs through collaboration between such a program and an institution of higher education that awards a graduate degree in education.
 (2)CapNo institution of higher education may receive more than an aggregate of $600,000 under this section during fiscal years 2017, 2018, and 2019.
							(b)Application
 (1)In generalAn institution of higher education desiring a grant under this section shall submit to the Secretary, at such time and in such manner as the Secretary may require, an application including—
 (A)a description of the intended collaboration to develop, expand, and support graduate-level programs to prepare certified physician assistants to become physician assistant faculty members in accredited graduate-level physician assistant education programs; and
 (B)an estimate of the number of students who will be affected by such collaboration. (2)PriorityThe Secretary shall give priority to applications that demonstrate the potential to maximize quality instruction through the use of technology.
 (c)ReportNot later than 18 months after the date of the first grant under this section, the Secretary shall submit to Congress a report that—
 (1)describes the steps taken to implement this section; and (2)lists all recipients of grants under this section as of the date of such submission.
 (d)DefinitionsIn this section: (1)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101.
 (2)Physician assistant education programThe term physician assistant education program has the meaning given such term in section 799B of the Public Health Service Act (42 U.S.C. 295p). (e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section for fiscal years 2017 through 2019.
						899A.Grants for infrastructure and technology in physician assistant education programs
						(a)Grants
 (1)In generalThe Secretary is authorized to award grants, on a competitive basis, to not more than 20 eligible recipients to enhance physician assistant education programs and improve patient safety by supporting the purchase of infrastructure and technology, including human patient simulators, for such programs.
 (2)DurationA grant awarded under this section shall be awarded for a period of not longer than five years. (b)Application (1)In generalAn eligible recipient may apply for a grant under this section by submitting an application to the Secretary at such time and in such manner as the Secretary may require that demonstrates how the grant funds will be used to improve physician assistant education programs and patient safety with respect to such programs.
 (2)PriorityIn awarding grants under this section, the Secretary shall give priority to applications that demonstrate the potential to—
 (A)increase the number of physician assistant graduates; (B)maximize the accessibility of human patient simulators for physician assistant education programs through partnerships between the grant recipient and other institutions of higher education; or
 (C)improve the health of the community and region where the physician assistant education program is located.
 (c)Use of fundsAn eligible recipient that receives a grant awarded under this section may use the grant for one or more of the following purposes:
 (1)Purchase, rental, or lease of scientific or laboratory equipment, including human patient simulators and machines, for educational purposes, including instructional and research purposes.
 (2)Construction, maintenance and renovation, and improvement of classrooms, libraries, laboratories, and other instructional facilities, including purchase or rental of telecommunications technology equipment or services.
 (3)Supporting faculty training in the use of the human patient simulator equipment. (4)Other activities proposed in the application submitted pursuant to subsection (b) that—
 (A)contribute to carrying out the purposes of this section; and (B)are approved by the Secretary as part of the review and acceptance of such application.
 (d)DefinitionsIn this section: (1)Physician assistant education programThe term physician assistant education program has the meaning given such term in section 799B of the Public Health Service Act (42 U.S.C. 295p).
 (2)Human patient simulatorThe term human patient simulator means a computerized mannequin that is anatomically precise and responds physiologically to student interventions.
 (3)Eligible recipientThe term eligible recipient means a physician assistant education program accredited by the Accreditation Review Commission on Education for the Physician Assistant, Inc. (or a successor organization), located in a State or territory.
 (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2017 and each of the five succeeding fiscal years..
		
